45 So. 2d 792 (1950)
Clyde NOLEN
v.
STATE.
7 Div. 65.
Supreme Court of Alabama.
April 20, 1950.
Hugh Reed, Jr., of Centre, for petitioner.
A. A. Carmichael, Atty. Gen., and Robt. Straub, Asst. Atty. Gen., opposed.
FOSTER, Justice.
Petition for certiorari to the Court of Appeals by Clyde Nolen to review and revise the judgment and decision of that court in the case of Nolen v. State, 45 So. 2d 786.
We have examined the petition for certiorari in connection with the opinion of the Court of Appeals and are of the opinion that the petition is without merit.
Writ denied.
BROWN, LAWSON and STAKELY, JJ., concur.